Title: To Benjamin Franklin from John Hughes, 29 November 1762
From: Hughes, John
To: Franklin, Benjamin


The lands which Hughes proposed to buy in this letter had a tangled history. On Jan. 26, 1705, Col. Thomas Byerly purchased from Robert Squibb, Jr., about 21,000 acres in present-day Hunterdon and Warren counties in western New Jersey and something less than 20,000 acres in other parts of the province. By his will, dated May 26, 1725, Byerly “conveyed his lands in trust to his executors, Joseph Murray and John Kinsey, with the instructions that one half or moiety was to be sold and the other was to go to Robert Barker of Gray’s Inn, Middlesex, England.” Barker’s grandson, Robert, eventually inherited the lands in western New Jersey, which had been reduced, however, to about 10,000 acres by sales to William Allen and Joseph Turner of Philadelphia and by a sale to satisfy a claim of George Clarke, lieutenant governor of New York, against Byerly’s estate. Hughes’s efforts to buy Barker’s lands occasioned a considerable correspondence between Franklin and Richard Jackson, who tried to arrange the sale in England. Far from being willing to sell, however, Barker began to take steps in 1764 to realize a profit from his estates by appointing an agent to collect rents from squatters. In 1790, after a prolonged legal battle about the validity of Barker’s title, his agent, James Parker, sold his lands to Philip Grandin for £4500 sterling.
 
Sir
Philada. Novembr 29th 1762.
The Best Information I can Give of the Land I want Your Assistance in purchasing is that one Byerley of London Somtime about the Year 1713 or 14 took up a Large Tract of Land in New Jersey on Delaware and Musonecunk Rivers in partnership with One Barker of London a Brother in Law of his. And that many Year’s Afterwards the said Byerley was in America and Dyed here I believe Insolvent however a writ of partition was Ishued by John Kinsey and Division made in the Tracts (as it was in 2 or 3 parcels). And Mr. Byerleys part Sold at publick Sale to Messrs. Allen and Turner for £3600 Currency which is about £2000 Sterling which Sum I am willing to Give for the Other half altho, it is Much Injured by being all Settled, and Cut to pieces and Thousands of Cords of wood Sold off of it, besides the Greatest part of the best Land is very Much wore by Constant Tillage. I am also willing to pay Your friend Satisfactorily for his Trouble and if he Succeeds will Give 60 Guineas as a present. I am Sir Yours
Jon Hughes
To Benjamin Franklin Esqr

 Addressed: For / Benjamin Franklin Esqr
Endorsed: Philad Nov. 29th. 1762 from John Hughes To Benj Franklin Esqr